Filed 6/5/13 B.C. v. Super. Ct. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



B.C.,

         Petitioner,                                                     E057865

v.                                                                       (Super.Ct.No. J-245278)

THE SUPERIOR COURT OF SAN                                                OPINION
BERNARDINO COUNTY,

         Respondent;

SAN BERNARDINO COUNTY
CHILDREN AND FAMILY SERVICES,

         Real Party in Interest.



         ORIGINAL PROCEEDINGS; petition for extraordinary writ. Christopher

Marshall, Judge. Petition denied.

         Dennis Moore for Petitioner.

         No appearance for Respondent.

         Jean-Rene Basle, County Counsel, and Jeffrey L. Bryson, Deputy County

Counsel, for Real Party in Interest.

                                                             1
       Petitioner B.C. (mother) is the mother of a baby boy, I.L. (the child), who was

born in July 2012 and immediately removed from mother’s care based on her substance

abuse and mental health issues and failure to reunify with the child’s sibling born fifteen

months earlier. In this writ petition, mother challenges the juvenile court’s decision to

take jurisdiction of the child under Welfare and Institutions Code, section 300,

subdivision (b).1 Specifically, mother argues substantial evidence does not support the

juvenile court’s true findings that mother’s substance abuse and mental health issues

constituted a substantial risk of detriment to the child. However, mother does not address

the other bases for the jurisdictional order, that is, the court’s true findings on failure-to-

protect allegations that mother failed to reunify with the child’s year-older sibling and

failed to obtain prenatal care for the child. As discussed below, because these two

unchallenged true findings adequately support the court’s jurisdictional order, we deny

mother’s writ petition.

                                  FACTS AND PROCEDURE

       Mother gave birth to her fourth child in July 2012. At the time she had an open

family maintenance case with two sons, ages 17 and 12,2 and had recently failed to


       1 All section references are to the Welfare and Institutions Code unless otherwise
indicated.

       2  These boys are the child’s half-siblings. They were removed from mother’s
home about one week after the child was born. On August 13, CFS filed a supplemental
petition under section 387 regarding both boys. The older boy turned 18 in September
and the court officially took jurisdiction over the younger boy and in disposition
officially removed him from mother’s custody at the same time as the October 5 and 9,
2012 jurisdiction hearing for the child.


                                               2
reunify with a 15-month-old child (sibling) after receiving reunification services from

April 2011 to April 2012. Mother had completed a drug treatment program as part of the

reunification plan for the sibling, but the previous social worker told the investigating

social worker that mother had failed to benefit from services and consistently refused to

drug test.3

       Mother entered the hospital in July 2012 in great distress. She had suffered a

placential abruption, and needed immediate medical care to save her life and that of her

unborn child. Mother became very agitated and non-cooperative with hospital staff. She

choked one of the nurses and wanted to leave the hospital. Security was called and

mother was convinced to remain and undergo an emergency C-section. The child was

born pre-maturely and weighed 4.13 pounds. The child tested negative for drugs.

Mother refused to test for drugs. Mother told medical personnel that she had abused

drugs and alcohol during the pregnancy. Mother had chosen not to receive any prenatal

care, despite having an open family reunification and family maintenance plan, with

available services, at the time of her pregnancy.

       When the social worker attempted to interview mother the next day in the hospital,

mother again became very agitated. She yelled profanities at the social worker. The

entire maternity floor was disrupted and three security staff members were dispatched to


       3 The father of the sibling and the child had not completed drug treatment and
also refused to drug test. The allegations regarding the father mirror those regarding
mother, with the exception that father was not alleged to have mental health issues.
Because father has not challenged the jurisdiction order, he is mentioned here only where
necessary for clarity.


                                              3
contain the situation. When the social worker returned with a warrant to detain the child,

hospital personnel told her that mother had said she was going to blow off the social

worker’s head and kill her with a gun. The police were called. They approached mother

with weapons drawn and searched her room and the father. No weapons were found.

However, the hospital closed down the maternity unit because mother’s behavior put

other patients in danger. Even with police presence, mother cursed and yelled at the

social worker. Police asked the hospital to evaluate mother for a mental health hold.

       On July 2012, Children and Family Services (CFS) filed a section 300 petition

alleging mother and the father had failed to protect the child. Regarding mother, CFS

alleged that (b.1) mother’s history of substance abuse limits her ability to provide

adequate care and supervision, (b.3) mother’s drug lifestyle and/or mental health issues

impair her ability to parent, (b.5) mother’s history of drug abuse and neglect caused her

to lose custody of the child’s sibling, (b.7) mother received no prenatal care for the child

and her drug lifestyle impairs her ability to parent, and (b.9) mother has ongoing mental

health issues that limit her ability to care for and supervise the child.

       At the detention hearing held on July 26, 2012, the juvenile court ordered the child

detained and ordered mother to drug test. The child was placed in foster care. At a

hearing held on September 27, 2012, the trial court ordered mother to drug test that day.

       The jurisdictional hearing that mother challenges by this petition was held on

October 5, 2012. Mother was in court earlier that day, but left before the hearing began

because she got frustrated waiting. The juvenile court received into evidence the

detention report dated July 26 and the jurisdiction/disposition report dated August 15.


                                               4
Counsel stipulated that mother had failed to drug test on August 10, September 13, 27

and 28, and had tested negative on August 15 and 25. The court heard testimony from

mother’s current and previous social workers. The previous social worker testified that,

prior to the child’s birth and during the reunification period for the sibling, both she and

the perinatal substance abuse counselor referred mother to have a mental health

assessment performed. They did so because mother’s behaviors when visiting the CFS

office were “manic.” Mother never obtained the assessment. On October 9, 2012, the

trial court issued its jurisdiction decision. It found to be true each of the allegations

regarding mother’s failure to protect the child, and took jurisdiction over the child.

       At the disposition hearing held on January 9, 2012, the juvenile court officially

removed the child from mother’s custody and ordered no reunification services under

section 361.5, subdivisions (b)(10) and (11), because mother had previously had

reunification services terminated and parental rights severed regarding a sibling and had

not subsequently made a reasonable effort to treat the problems that cause the sibling’s

removal. The court set a hearing under section 366.26 for May 9, 2013, which this court

subsequently stayed on mother’s motion.

       On January 15, 2012, mother filed her notice of intent to file the petition in the

current writ proceeding, in which she now challenges only the jurisdictional finding.

                                         DISCUSSION

       In this petition, mother challenges the sufficiency of the evidence supporting the

juvenile court’s true findings on the allegations in the section 300 petition that her drug

use and mental health issues make her unable to protect the child and pose a danger to


                                               5
him. The specific allegations can be broadly interpreted as b.1, b.3, and b.9. However,

mother does not challenge the other two allegations as to which the court made true

findings—b.5 - that mother’s history of drug abuse and neglect caused her to lose custody

of the child’s sibling; and b.7 - that mother received no prenatal care for the child. A

single finding, if upheld, or in this case unchallenged, is enough to support the taking of

jurisdiction over a child under section 300. (See In re I.A. (2011) 201 Cal.App.4th 1484,

1491-1492 and cases cited therein.) For this reason, we need not address the findings that

mother contests in her petition because she leaves undisputed the two findings as to her

failure to reunify with the sibling and failure to seek prenatal care for the child.

                                        DISPOSITION

       The petition for extraordinary writ is denied. The stay imposed by order of this

court on April 23, 2013, is LIFTED.

                                                                  RAMIREZ
                                                                                           P. J.


We concur:

MILLER
                           J.

CODRINGTON
                           J.




                                               6